Citation Nr: 1311875	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-44 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial, compensable rating for scars, residuals of bilateral breast reductions.

2.  Entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 (2012) following a January 28, 2009 right knee arthroscopic patellar chondroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In her November 2010 substantive appeal the Veteran limited the appeal to those issues listed on the title page.  As such, the issue of entitlement to service connection for cervical dysplasia is not before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records dated through February 2012.  However, as these records are not pertinent to the claims on appeal, remand for initial RO consideration of this evidence is not warranted.    


FINDINGS OF FACT

1.  The Veteran has bilateral superficial, linear scarring of each breast that is tender and painful, but does not cause any additional functional impairment.

2. On January 28, 2009, the Veteran underwent a right knee arthroscopic patellar chondroplasty; she was more than likely unable to work for approximately one month following the surgery.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a single 10 percent rating, but no higher, for scars, residuals of bilateral breast reductions, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805 (2012).

2.  Resolving reasonable doubt in favor of the Veteran, a temporary total disability rating based on the need for convalescence following January 28, 2009 right knee arthroscopic patellar chondroplasty through February 28, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The claim for increased rating for scars arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice under the Veterans Claims Assistance Act of 2000.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

As for the claim for temporary total evaluation, in a March 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate her claim for temporary total evaluation.   The Veteran was also notified how effective dates are assigned in that letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was provided with VA examinations as to her disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss her disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Increased Rating for Scars

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

By way of history, the RO granted service connection for scars, residuals of bilateral breast reduction, in a January 2010 rating decision.  A noncompensable rating was assigned, effective November 12, 2009.  The Veteran appealed the assignment of the initial noncompensable rating.  

The Veteran's scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.

Diagnostic Code 7800 governs scars of the head, face or neck and provides a 10 percent rating when the scar has one characteristic of disfigurement.  

Under Diagnostic Code 7801, which governs scars involving areas other than the head, face, or neck, that are deep or nonlinear a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters). Note 1 provided that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial and nonlinear, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.  Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 assigns a 10 percent rating for one to two scars that are unstable or painful.  A 20 percent rating is assigned for three to four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more painful scars.  

Diagnostic Code 7805 provides that that any disabling effects from the scars not evaluated under Diagnostic Code 7800-7804 are to be rated under an appropriate diagnostic code.  

The pertinent evidence of record includes a December 2009 VA examination report.  On examination, the Veteran reported that she underwent bilateral breast reduction surgery in service in May 2001.  She healed without incident.  There was no postoperative infection, and the Veteran reported that her breast surgery was considered a success.  She reported occasionally experiencing soreness of the lateral right scar in particular, secondary to her bra rubbing against it.  She also reported occasionally putting gauze on that site.  The Veteran denied difficulty breathing, limitation of chest motion, or keloid formation.  She did not take any medication for this or use any topical agents.  

Examination of the chest showed extremely well-healed surgical scars in the breast area.  She had bilateral 8-inch curvilinear surgical scars along the inferior aspect of each breast and a 2-inch perpendicular scar leading from the longer scar to the nipple with circular scars around each nipple.  The scars were linear, surgical, completely flat and nonadherent and superficial.  The scars were nontender, except a small 1-inch part at the lateral edge of the right breast.  There was no evidence of skin breakdown or keloid formation or infection/inflammation.  The scars were superficial and did not limit chest function or chest wall motion.  There was no induration.  The examiner diagnosed elective bilateral breast reduction surgery with resultant surgical scars, as described.  The examiner found no functional limitation secondary to these scars.  

In an August 2010 addendum report, the December 2009 VA examiner was asked to clarify whether she considered the Veteran's scars to be painful.  She noted that she did not consider the scars examined to be painful.  Moreover, the examiner indicated that the scars were extremely well-healed and completely stable.  

In various written statements, the Veteran reported that the scars were tender and broke open from her bra rubbing against them if she did not put gauze and Neosporin on the scars.  

Despite the August 2010 addendum opinion, the record reflects painful, subjectively tender breast scars, mainly of the right breast.  In particular, a portion of the scarring of the right breast was tender on examination in December 2009.  The Veteran is competent to report her symptoms of pain and tenderness in the regions of her scars.  Therefore, the Board finds that, as there are two painful scars, one on each breast, residual of the breast reduction surgery, a single 10 percent rating is warranted under Diagnostic Code 7804 for the scars.    

The Board has considered whether a higher or separate rating for scars is available under Diagnostic Codes 7800, 7801, 7802, and 7805; however, none of the criteria are applicable.  The Veteran's scars do not affect her head, face, or neck.  The scars are not deep or nonlinear and there is no evidence of functional impairment due to the scars themselves.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluation.  There is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that her symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record does not show that these scars have impacted her ability to work, let alone caused a  marked interference with employment.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's breast reduction scars, as her symptoms have been primarily the same throughout the appeal period.  The Board finds that a 10 percent rating for the scars is warranted throughout the appellate term.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).

III.  Total Temporary Evaluation

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30(a)(1), (2), or (3), effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint or more

The Court has held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  

Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  

The Veteran contends that she should be awarded convalescent benefits as a result o her January 28, 2009 right knee arthroscopic patellar chondroplasty, as she claims that he was unable to work for a period of one month following the surgery.

VA treatment records reflect that the Veteran underwent right knee arthroscopic patellar chondroplasty in January 2009 to treat her service-connected right knee disability.  There is no indication from the surgery report that physicians encountered any difficulties or complications during the procedure.  At discharge from the hospital the Veteran was instructed to not return to work while on pain medication, but there were no restrictions placed on activity.  The Veteran stated that she had crutches at home.  

The Veteran submitted a copy of a VA Medical Center form dated in January 29, 2009 confirming her absence from work due to knee surgery.  The note reflects that the Veteran was to be reevaluated in two weeks and would likely be out of work for at least six weeks.  

In February 2009, the Veteran returned for follow-up approximately two weeks after the surgery. She reported that her pain was better than it was before the surgery.  She reported still having some swelling and continuing to use crutches outside the home.  On examination, the Veteran was ambulating with crutches.  There was mild effusion.  The portal sites were well-healed without open areas or drainage.  Range of motion was good and without crepitus.   The Veteran was advised that she could discontinue use of crutches, but should continue to ice and elevate the leg.  

On VA examination in March 2009, the Veteran reported that she did not have physical therapy after the surgery.  She reported less pain, though there was swelling and increased pain with bending and pressure on the knee.  She was no longer on crutches.  She used over-the-counter pain medication when needed, and iced the right knee every two to three days.  She described right knee flare-ups from activities such as driving, climbing stairs, or using her right leg to push her rolling chair while at work.  She noted that she had lost time from work due to the surgery.  

In a May 2009 statement the Veteran reported that she returned to work after a period of four weeks, through the end of February 2009.  She noted that during that period, sitting and standing were very painful, and it was not possible for her to return to work earlier than she did.  

In her November 2010 VA Form 9, the appellant wrote that on follow-up treatment in February 2009, she was told that she could start trying to take steps without crutches if she felt comfortable-but not to discontinue use of crutches entirely.  

In sum, the post-surgery treatment records contain evidence supporting the Veteran's claim of entitlement to a temporary total rating in this case.  There are notations of ongoing pain following the surgery, use of pain medication and crutches, and a need to ice down and elevate the leg.  In addition, a VA health care provider excused her from work for at least 6 weeks following the surgery.  The Veteran herself has limited this period and indicated that she returned to work after only one month.  

Accordingly, on this record, the Board finds that the Veteran required post-surgical convalescence for approximately one month following her January 28, 2009 surgery.  Hence, entitlement to a temporary total disability rating for this period through February 28, 2009, is warranted.


ORDER

Entitlement to a 10 percent rating for scars, residuals of bilateral breast reduction, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a temporary total disability rating based on the need for convalescence following January 28, 2009 right knee arthroscopic patellar chondroplasty is granted 

through February 28, 2009 subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


